DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al (US 2017/0200346).
Regarding claims 1, 5, and 6: Fujisawa et al discloses an information processor which executes a normal game in which a benefit is awarded as a result of random determination and a high-probability game in which a predetermined benefit is more likely to be awarded than in the normal game (see abstract; figure 2; paragraphs [0011]-[0013]), comprising: a storage unit configured to store random determination tables which include a normal game random determination table and a high-probability game random determination table with which the probability of awarding the predetermined benefit is higher than in the normal game random determination table (see figures 2 and 8; paragraphs [0011]-[0013] and [0016]); a setting unit configured to set one of the random determination tables stored in the storage unit (see abstract); and a controller which is programmed to execute the processes of: executing first random determination of determining whether to set the high-probability game random determination table (see 

Regarding claim 2: Fujisawa et al discloses wherein the controller is configured to further execute the processes of: when it is determined in the first random determination in the process to set the high-probability game random determination table, determining the number of times of execution of the high-probability game in fourth random determination; and causing the high-probability game to be repeatedly executable in the third random determination in the process (c) the number of times determined in the fourth random determination (see figures 2 and 8; paragraphs [0008], [0011]-[0013] and [0016]).

Regarding claims 3 and 4: Fujisawa et al discloses wherein the predetermined benefit is right to execute a special game which is different from the normal game and the high-probability game, and the controller is configured to further execute the processes of: when the right to execute in free game is awarded in the process as a result of the second random determination or the third random determination, executing the special game (see figure 50; paragraph [0106]); after execution of the special game, determining the number of times of execution of the high-probability game in the fourth random determination (see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715